department of the treasury internal_revenue_service washington d c date number release date uilc internal_revenue_service national_office field_service_advice memorandum for from george e bowden technical assistant cc dom fs subject deficiency_interest computation refund claim this field_service_advice responds to your memorandum dated date requesting assistance in the computation of deficiency_interest in light of the action on decision a o d cc-1997-008 date in 36_fedclaims_680 field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year year x’s representative year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh issue at what date does interest start running on an underpayment_of_tax for year where x has reported an overpayment_of_tax on its return and elected to have the overpayment applied to estimated_taxes for the succeeding year but the service has subsequently determined a deficiency that is greater than the overpayment reported on the return conclusion where x has reported an overpayment on its year return and has elected to have the overpayment applied to its estimated_taxes interest will be assessed on that portion of the subsequently determined deficiency less than or equal to the overpayment as of the dates the overpayment is applied to succeeding year’s estimated_taxes or the original due_date of the succeeding year’s income_tax return to the extent the overpayment is not needed to satisfy specific installments of estimated_tax interest will be assessed on any remaining portion of the deficiency that is in excess of the return overpayment from the original due_date of the tax for year facts x timely filed its year tax_return under extension on year the return showed a tax_liability of dollar_figurea and an overpayment of dollar_figureb which x elected to apply to its year estimated_taxes because x did not specify the installment to which the overpayment was to be applied the service applied the overpayment to the first installment of year pursuant to revrul_88_98 1988_2_cb_356 see also revrul_77_475 1977_2_cb_476 as modified by revrul_84_58 1984_1_cb_254 this first installment would have been underpaid without the application of the overpayment the service later assessed a deficiency of dollar_figurec against x for year this amount was greater than the overpayment reflected on x’s return and in computing the amount of interest due on the year deficiency the service used year the date the year tax was due as the date interest began to run after x informed the service it had a credit elect from year the service used year the due_date of the first installment of year estimated_taxes as the date interest began to run on that part of the deficiency equal to the return overpayment the remaining deficiency amount had interest correctly computed as of the due_date of the year tax thereafter in an attempt to comply with 36_fedclaims_680 appeals authorized the examination division’s support and processing esp unit to apply that part of x’s return overpayment not used in satisfying the first installment of estimated_taxes for year to the third installment the esp unit calculated the amount required for the first installment to be percent of the tax shown on the year return and applied x’s overpayment to the shortfall the remaining balance of the overpayment was then applied to the third installment appeals agreed with x the later determined deficiency corresponding to the purported overpayment did not arise and deficiency_interest did not begin to run until the effective use of the overpayment in year your memorandum questions the adequacy of may department stores as authority for splitting the overpayment between two installments of estimated_tax although ultimately you conclude that newly enacted code sec_6621 allows the service to apply overpayments in a manner to net out a taxpayer’s interest obligation on an underpayment with its interest entitlement on an overpayment for its part x raises an additional issue it argues that the overpayment should be allocated to the first and the third installments of estimated_tax in amounts necessary to satisfy only percent of the tax shown on its year return not percent with respect to its estimated_taxes x made the following payments for year payment due dates deposit sec_15 year year year year dollar_figured dollar_figuree dollar_figuref dollar_figureg code sec_6621 provides that t o the extent that for any period interest is payable and allowable on equivalent underpayments and overpayments by the same taxpayer the net rate of interest under this section on such amounts shall be zero for such period x’s total income_tax_liability for year was dollar_figureh for year sec_5 and x reported overpayments on its timely filed returns and elected to have the overpayments applied to the following years’ estimated_taxes x made estimated_tax payments sufficient to cover the following years’ first and second installments without applying any portion of the overpayment reflected on the return however x did not make sufficient estimated_tax payments for the third and fourth installments similarly for year x timely filed its return and elected to credit the return overpayment toward its estimated_tax liability for year the overpayment was used as an estimated_tax payment for the first and fourth installments of year x claims deficiency_interest should be charged from the due dates of those installments and against the overpayment amounts needed to satisfy estimated_tax liabilities for those installments law and analysis revrul_88_98 1988_2_cb_356 holds that when a taxpayer claims an overpayment on a return filed either on the original due_date or on extension and the claimed overpayment is applied in full against an installment of the succeeding year's estimated_tax interest on a subsequently determined deficiency for the earlier year runs from the due_date of that installment on the part of the deficiency that is equal to or less than the claimed overpayment and from the original due_date of the return on the remainder revrul_88_98 follows 588_f2d_342 2d cir in which the court interpreted sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid the date the overpayment becomes a payment on account of the succeeding year's estimated_tax determines when the prior_year's_tax became unpaid for purposes of sec_6601 and thus when deficiency_interest begins to run prior to that date the government has had the use of the funds with respect to the prior_year's_tax in 36_fedclaims_680 acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year's estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should credit the overpayment a deficiency code sec_6601 provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid was determined for the taxpayer's tax_year and interest was assessed by the service on the deficiency from the due_date of the first installment in accordance with revrul_88_98 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments of estimated_tax due for the court concluded the service's application of taxpayer's overpayment to the first installment did not change the fact that the government had the use of taxpayer's overpayment from the due_date of the first installment may to the date taxpayer filed its tax_return october since the overpayment was not needed to satisfy any installment of estimated_tax due during that period in light of the may department stores decision the service has reconsidered the manner in which interest on a subsequently determined deficiency is computed under sec_6601 when the taxpayer makes an election to apply an overpayment to the succeeding year's estimated_taxes when such election is made the overpayment is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 and sec_6655 the service will assess interest on a subsequently determined deficiency for the overpayment year from the date s that the overpayment is applied to the succeeding year's estimated_taxes in all situations the estimated_tax rules in effect for the tax_year in which the credit elect is used determine the amount of estimated_taxes due and thus the amount of the overpayment needed to satisfy the installments of estimated_tax the may department stores aod did not address splitting the overpayment between installments of estimated_tax however under the estimated_tax rules the overpayment is applied as needed to satisfy all or part of the amount payable on the installment due_date when an overpayment is split code sec_6655 as in effect for year imposed an underpayment penalty on the difference between payments made by the due_date of the installment and the required_installment amount based on the lesser_of percent of the tax_shown_on_the_return or percent of the tax shown on the preceding year’s return sec_6655 ii the second method of calculating the required_installment amount generally does not apply to a large_corporation except that a large_corporation may use percent of the tax shown on the preceding year’s return for purposes of calculating its first installment of estimated_taxes for any taxable_year in determining whether a corporation is a large_corporation because its taxable_income is greater than dollar_figure million net operating losses and capital_loss carryforwards are disregarded sec_6655 b iii in this case the minimum amount of estimated_taxes due per installment i sec_25 percent of percent of the tax shown on the year return or percent of the tax shown the taxpayer will receive the use of its money at different times depending on the installments to which the overpayment is applied accordingly it is consistent with both avon products and may department stores to conclude that the deficiency_interest computations take into account the manner in which the overpayment was split these same estimated_tax rules also allow any excess payments x has made to the second installment of year to be applied against later installments see sec_6655 to the extent x’s deposit of dollar_figuree for the second installment was greater than the required amount it may be rolled forward and credited to the third installment this excess_amount when added to x’s deposit of dollar_figuref for the third installment more than satisfied the minimum amount due without requiring the application of x’s return overpayment to the extent the remaining balance of the return overpayment is not needed to satisfy any of the remaining installments of estimated_tax for year the return overpayment should be applied to year 2's income_tax_liability as of the unextended due_date of the year return x’s credit election for the remaining portion of the return overpayment should be deemed effective as of the unextended due_date of the year return the tax_deficiency equivalent to the balance of the return overpayment is unpaid as of this date and deficiency_interest begins to run from this date finally we do not agree that sec_6621 supports the taxpayer’s position the net interest rate of zero authorized by sec_6621 applies to the extent that for any period interest is payable under sec_6601 and allowable under sec_6611 on equivalent underpayments and overpayments by the same taxpayer the mechanics of the computation require that the interest on the overpayment and the interest on the underpayment be netted to arrive at net interest of zero for any period during which the overpayment and the underpayment overlap however when a taxpayer makes an election to apply an overpayment shown on the return to the succeeding year’s estimated_tax no interest is payable on the overpayment that is the subject of the taxpayer's election see sec_301_6402-3 and sec_301_6611-1 accordingly sec_6621 does not apply in any case in which the overpayment is applied to the succeeding year’s estimated_taxes since no interest is allowable on the overpayment in that situation in sum the deficiency amount for year that is in excess of the overpayment reflected on the year return should accrue deficiency_interest from the original due_date of the tax for year that part of the deficiency that is equal to the return overpayment starts to accrue deficiency_interest when the overpayment is applied to unpaid installments of estimated_tax for the succeeding year in determining whether an installment of estimated_tax is unpaid the taxpayer must pay the minimum amount required to avoid additions to tax under sec_6655 the taxpayer may roll forward its excess payments of estimated_tax from one installment to another after application of x’s estimated_tax payments x’s return overpayment may be split between the installments and applied as needed to satisfy all or part of the amount payable on the installment due_date so as to avoid additions to tax under sec_6655 to the extent the return overpayment is not needed to satisfy any installments of estimated_tax for the succeeding year it should be applied to that year’s income_tax liabilities as of the unextended due_date of that return the same reasoning is applicable in computing deficiency_interest on the deficiencies for year sec_5 and for deficiencies in year sec_5 and interest begins to run on that portion of the deficiency that is less than or equal to the overpayment as of date on which the overpayment is applied to succeeding year’s estimated_taxes the due dates of the third and fourth installments for the year deficiency_interest begins to run from the due dates of the first and fourth installments of estimated_tax for year
